Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2015

                                     No. 04-15-00344-CR

                               Juan Ruben SANCHEZ CERDA,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. 14-CRS-372
                      Honorable J.R. "Bobby" Flores, Judge Presiding

                                        ORDER
       Appellant’s brief was due September 11, 2015, but it was not filed. This court notified
appellant’s counsel of the deficiency by letter on September 17. See TEX. R. APP. P. 38.8(b)(2).
Counsel has responded by filing a motion for extension of time to file the appellant’s brief.

        We grant the motion and order appellant’s attorney, J.M. “Chuy” Alvarez, to file the
brief by November 10, 2015 (60 days after the original due date). Counsel is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. If the brief or a conforming motion is
not filed by the date ordered, the court may abate this appeal and remand the case to the trial
court for a hearing to determine whether appellant or counsel has abandoned the appeal.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2015.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court